Citation Nr: 1718420	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for patellofemoral pain syndrome, right knee, currently rated as 10 percent disabling.  

2. Entitlement to an increased compensable rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from May 1977 to April 1999.  This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. Throughout the appeal period the Veteran's patellofemoral pain syndrome, right knee, manifested by a flexion of 0 to 140 degrees (normal), and extension of 140 to 0 degrees (normal), accounting for pain on motion and after repetitive-use testing.  There was no indication of a reduced range of motion.

2. Throughout the appeal period the Veteran's chronic sinusitis was not manifested by one or two incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected patellofemoral pain syndrome, right knee, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2016).

2.  The criteria for a compensable rating for service-connected chronic sinusitis have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6512 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In September 2009 and March 2009, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on her behalf.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and arguments in support of her claims.

Factual Background

A March 2000 RO rating decision granted service-connection for patellofemoral pain syndrome, right knee, and chronic sinusitis, effective March 1, 1999, at an evaluation of 10 percent, and non-compensable, respectively.    

The August 2009 VA fee-basis examination shows the Veteran complained of right knee symptoms including trouble bending her knee, trouble squatting, walking, and sitting.  The pain was described as eight, on a scale from one to ten.  Bilateral knee examinations were negative.  Right knee range of motion was normal; 140 degrees of flexion, and 0 extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing.   The diagnosis included patellofemoral pain syndrome of the right knee.

Regarding her sinusitis, the Veteran sought an increased rating for her service-connected sinusitis in June 2008.  At her August 2009 VA fee basis examination, she described symptoms such as having sinus problems three times a week.  She reported eight to ten or more sinus infections per year.  She noted she received monthly allergy shots.  The August 2009 examination of the nose, showed no nasal obstruction, no deviated septum, no nasal polyps, no scarring or disfigurement.  Sinusitis of the nose was not present.  Regarding the diagnosis of sinusitis, the condition was found to be in a period of dormancy during the examination.

The November 2009 rating decision continued the Veteran's evaluation of her service connected patellofemoral pain syndrome, right knee, and chronic sinusitis at 10 percent, and 0 percent respectively.  The Veteran filed a notice of disagreement in November 2010.  The November 2012 decision continued the evaluation of patellofemoral pain syndrome, right knee, at 10 percent, and chronic sinusitis at 0 percent.  In January 2013, the Veteran filed a notice of disagreement.  In June 2015, the Board remanded the issues of the Veteran's patellofemoral pain syndrome, right knee, and chronic sinusitis for VA examinations to ascertain the nature and severity of these disorders. 

Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment on earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.   Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one factor to be considered when evaluating functional impairment).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

Patellofemoral Pain Syndrome, Right Knee

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.  38 C.F.R. § 4.71a

The disability at issue does not have its own evaluation criteria assigned in VA regulations; therefore, a closely related disease or injury was used for this purpose.  See Diagnostic Codes 5260, and 5261.  The disability is evaluated based upon the criteria established for limitation of flexion and extension of the leg.  An evaluation of 10 percent is granted for leg flexion which is limited to 45 degrees.  10 percent is also inclusive of pain and limitation of function due to right knee pain.  

Pursuant to Diagnostic Code 5260, an evaluation of 20 percent is warranted for leg flexion limited to 30 degrees.  An evaluation of 30 percent, the highest scheduler rating, is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, an evaluation of 20 percent is warranted for leg extension limited to 15 degrees; an evaluation of 30 percent is warranted for leg extension limited to 20 degrees; an evaluation of 40 percent is warranted for limitation to 30 degrees; and an evaluation of 50 percent, the highest scheduler rating, is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability of the knee (rated under Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a.  Therefore, ratings under these Diagnostic Codes are not applicable.

The intent of the Rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

At the November 2015 examination, the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees (normal).  The examiner indicated the Veteran's initial range of motion measurements were all normal.  While the Veteran did indicate pain during the examination, the examiner noted that it did not result in functional loss.  Further, during the range of motion portion of the examination, leg extension was not where the Veteran exhibited pain.  Additionally, the Veteran was able to perform repetitive-use testing without loss of function or range of motion after three repetitions. 

At the November 2015 examination, the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees (normal).  The range of motion of the right knee was not limited by repetitive use.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The next higher evaluation of 20 percent, pursuant to the applicable diagnostic codes, is not warranted because the evidence fails to show leg flexion limitation to 30 degrees; or extension of the leg limited to 15 degrees.

The lay statements the Veteran provided were considered; however, they held little probative value. The statements from friends and family are accepted as far as firsthand knowledge of things witnessed or observed, but do not serve as medical evidence showing treatment, or diagnosis of the right knee. 


Chronic Sinusitis

The Veteran contends that she is entitled to a compensable evaluation for her service-connected chronic sinusitis.  Chronic sinusitis is evaluated under Diagnostic Code 6512.  38 C.F.R § 4.97, Diagnostic Code 6512.  A 10 percent rating is assigned where one or two incapacitating episodes of sinusitis per year require prolonged (lasting 4 to 6 weeks) antibiotic treatment or where there are three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent evaluation is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The next and highest scheduler rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The Veteran had a VA examination in November 2015 to determine the current severity of her sinusitis.  At the examination the examiner noted there was no objective evidence of chronic sinusitis.  X-rays of the paranasal sinuses on the day of the exam were negative for any abnormal findings.  There was no objective medical evidence of allergic rhinitis.  The examiner noted that the Veteran had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the 12 months prior to the examination.  Further, the Veteran had not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatments in the 12 months prior to the examination.  The Veteran did complain of sinus pain and pressure that is worse during the "pollen season".  She denied any treatment or hospitalizations in the past 18 months for sinus infections and indicated she is mostly treating allergies.  The examiner noted, pain and tenderness of affected sinus as the current findings, and signs or symptoms attributable to chronic sinusitis.  There was no report that the Veteran had surgery for her disability.  In regards to her rhinitis, there was no evidence of greater than 50% obstruction of the nasal passage on both sides due to rhinitis, and the exam was negative for a complete obstruction on one side due to rhinitis. 

Given this, the evidence supports a continuation of the 0 percent rating for the Veteran's service-connected chronic sinusitis, as there is no evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As such, none of the criteria necessary for a 10 percent rating under the applicable criteria are met.  The evidence does not support the Veteran receiving a rating greater than 10 percent because there is no lay or medical evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting necessary for a 30 percent rating under the applicable criteria.  Additionally, there is no evidence of radical surgery with chronic osteomyelitis; near constant sinusitis or purulent discharge or crusting after repeated surgeries necessary for a 50 percent rating under the applicable criteria.

There is no evidence the Veteran's patellofemoral pain syndrome, right knee flexion, or extension is limited to a degree to warrant an increase and her chronic sinusitis has not increased in severity to warrant a change in the evaluation.  Accordingly, a basis upon which to assign an increased rating for the Veteran's patellofemoral pain syndrome, right knee or a compensable rating for chronic sinusitis has not been presented. 

Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds the rating criteria contemplates the Veteran's disabilities in that the Veteran's right knee pain, and chronic sinusitis are considered in the rating criteria.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that her patellofemoral pain syndrome, right knee and chronic sinusitis have caused her to miss work or have resulted in any hospitalizations.  The rating criteria are therefore adequate to evaluate the Veteran's patellofemoral pain syndrome, right knee and chronic sinusitis.  Referral for consideration of extraschedular rating is not warranted.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied.  

Entitlement to a compensable rating for chronic sinusitis is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


